NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

TRAVIS MIDDLETON; GILDA EVANS,                   No. 12-57324

               Plaintiffs - Appellants,          D.C. No. 2:12-cv-06457-R-PJW

 v.
                                                 MEMORANDUM*
INDYMAC MORTGAGE
SERVICES/ONEWEST BANK FSB,

               Defendant,

and

ONEWEST BANK, FSB; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Appellants’
requests for oral argument, set forth in their briefs, are denied.
      Travis Middleton and Gilda Evans appeal pro se from the district court’s

judgment dismissing their action alleging various federal claims related to a home

mortgage loan and foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Cervantes v. Countrywide Home Loans, Inc., 656

F.3d 1034, 1040 (9th Cir. 2011) (dismissal for failure to state a claim); Lopez v.

Candaele, 630 F.3d 775, 784-85 (9th Cir. 2010) (dismissal for lack of Article III

standing). We affirm.

      The district court properly dismissed Middleton’s claims because Middleton

failed to allege facts sufficient to show an injury in fact. See Lopez, 630 F.3d at

785 (setting forth the elements of Article III standing).

      The district court properly dismissed Evans’s claims because Evans failed to

allege facts sufficient to state any claim upon which relief could be granted. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a pleading must offer more than

“labels and conclusions or a formulaic recitation of the elements of a cause of

action” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying leave to amend after

concluding that amendment would be futile. See Cervantes, 656 F.3d at 1041

(setting forth standard of review and explaining that leave to amend should be

given unless amendment would be futile).


                                           2                                    12-57324
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We reject Appellants’ contentions that the district court erred by dismissing

their claims without allowing discovery against defendants and without a jury trial.

      Appellants’ requests for judicial notice, set forth in their reply brief, are

denied.

      AFFIRMED.




                                           3                                      12-57324